NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DAVID D. LANGMAN,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4924
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Highlands County; Peter F. Estrada,
Judge.



PER CURIAM.

              Affirmed. See State v. Stephens, 601 So. 2d 1195 (Fla. 1992); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Coughlin v. State, 932 So. 2d 1224 (Fla. 2d

DCA 2006) (en banc); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Brown v.

State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Bartee v. State, 849 So. 2d 12 (Fla. 3d

DCA 2003).



SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.